Title: To George Washington from William Deakins, Jr., 13 August 1791
From: Deakins, William Jr.
To: Washington, George



Sir
Geo. Town [Md.] Augt 13: 1791

At the Earnest solicitation of Captain Benja. Ellingwood, I am Induced to take the Liberty to Address you in his favor, he came from Beverley & settled here about two years ago in the Merchantile Line, but finding it Very unprofitable, he wishes to get the Command of one of the Armed Cutters. I beleive him to be a Man of true Honor & great Integrity & well Qualified for such a trust, he served on board the Dean Frigate Capt. Saml Nicholson as Masters Mate, as Early in the War as 1777, after which he took the Command of an Armed Ship belonging to Messrs John & Andrew Cabot in whose employ he Continued untill the End of the Warn Mr George Cabot, who is well acquainted with Capt. Ellingwood, will give you his Charactor & Qualifications—I hope you Sir, will excuse the Liberty I have taken as it is Meant to serve a good Man. I am with the greatest respect Sir Your Obt Hble Servt

Will. Deakins Junr

